Exhibit 10.3

 

GT SOLAR INTERNATIONAL, INC.

 

RESTRICTED STOCK UNIT AGREEMENT

 

THIS RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) is made as of [June 1,
2011], by and between GT Solar International, Inc., a Delaware corporation (the
“Company”), and [Name of Director] (“Director”), in accordance with the 2008
Equity Incentive Plan of the Company, as the same may be amended from time to
time (the “Plan”).

 

The Company and Director desire to enter into an agreement pursuant to which the
Company shall grant to Director [Number of RSU’s] restricted stock units (the
“RSUs”) under the Plan.  Each RSU shall entitle Director to receive from the
Company one share of the Company’s common stock, par value $.01 per share
(“Common Stock”) for each RSU granted hereunder that becomes vested under the
terms described herein and in the Plan.  All of such shares of Common Stock that
may hereafter be delivered to Director pursuant to this Agreement are referred
to herein as “Director Stock.”  The issuance of shares of the Director Stock to
Director hereunder is intended to be exempt from registration under the
Securities Act of 1933 pursuant to Rule 701 thereunder.  Certain definitions are
set forth in Section 7 of this Agreement.

 

The parties hereto agree as follows:

 

1.                                       Incorporation by Reference; Plan
Document Receipt.  This Agreement is subject in all respects to the terms and
provisions of the Plan (including, without limitation, any amendments thereto
adopted at any time and from time to time unless such amendments are expressly
intended not to apply to the award provided hereunder), all of which terms and
provisions are made a part of and incorporated in this Agreement as if they were
expressly set forth herein.  Any capitalized term not defined in this Agreement
shall have the same meaning as is ascribed thereto in the Plan.  Director hereby
acknowledges receipt of a true copy of the Plan and that Director has read the
Plan carefully and fully understands its content.  In the event of a conflict
between the terms of this Agreement and the terms of the Plan, the terms of the
Plan shall control.

 

2.                                       Grant of the RSUs.

 

(a)                                  The Company hereby grants to Director, as
of the date hereof, [Number of RSU’s] RSUs, subject to the terms and conditions
hereunder.  Director agrees and understands that nothing contained in this
Agreement provides, or is intended to provide, Director with any protection
against potential future dilution of Director’s stockholder interest in the
Company for any reason.  Director shall not have the rights of a stockholder in
respect of the shares of Common Stock underlying these RSUs until such Common
Stock is delivered to the Participant in accordance with Section 4.

 

(b)                                 The grant of the RSUs by the Company is
subject to Director’s execution and delivery of the attached Confidentiality
Agreement between Director and the Company (or, at the discretion of the Board,
a similar agreement containing such terms as the Board, or a duly designated
committee thereof, shall determine) (the “Director Confidentiality Agreement”),
and

 

--------------------------------------------------------------------------------


 

these RSUs and all shares of the Director Stock shall be subject to the terms
and conditions of the Director Confidentiality Agreement.

 

(c)                                  In connection with the receipt of the RSUs
and the delivery of any Director Stock hereunder, Director represents and
warrants to, and agrees with, the Company that:

 

(i)                                     The RSUs and the Director Stock to be
acquired by Director pursuant to this Agreement shall be acquired for Director’s
own account and not with a view to, or intention of, distribution thereof in
violation of the Securities Act, or any applicable state securities laws, and
the RSUs and the Director Stock shall not be disposed of in contravention of the
Securities Act or any applicable state securities laws.

 

(ii)                                  This Agreement constitutes the legal,
valid and binding obligation of Director, enforceable in accordance with its
terms, and the execution, delivery and performance of this Agreement by Director
do not and shall not conflict with, violate or cause a breach of any agreement,
contract or instrument to which Director is a party or any judgment, order or
decree to which Director is subject.

 

(iii)                               Director has not taken any action that
constitutes a conflict with, violation or breach of, and the execution and
delivery of this Agreement and the other agreements contemplated hereby will not
conflict with, violate or cause a breach of, any noncompete, nonsolicitation or
confidentiality agreement to which Director is a party or by which Director is
bound.  Director agrees to notify the Board of any matter (including, but not
limited to, any potential acquisition by the Company) which, to Director’s
knowledge, might reasonably be expected to violate or cause a breach of any such
agreement.

 

(iv)                              Director is a resident of the State of [State
of Residence].

 

(v)                                 Director has been advised and encouraged in
writing (via this Agreement) to consult with an attorney and a tax advisor prior
to signing this Agreement.

 

(d)                                 As an inducement to the Company to issue any
RSUs to Director, and as a condition thereto, Director acknowledges and agrees
that neither the issuance of the RSUs or the delivery of any Director Stock nor
any provision contained herein shall entitle Director to a directorship on the
Board and/or on the board of directors of the Subsidiaries, or affect the right
of the Company to terminate Director’s directorship at any time, with or without
cause.

 

(e)                                  The Company and Director acknowledge and
agree that this Agreement has been executed and delivered, the RSUs have been
granted and any Director Stock that may be delivered hereunder will be
delivered, in connection with and as a part of the compensation and incentive
arrangements between the Company and Director.

 

(f)                                    In connection with the issuance of any
Director Stock hereunder, Director hereby agrees and acknowledges that all of
the shares of the Director Stock are subject in all respects to the terms of
this Agreement.

 

2

--------------------------------------------------------------------------------


 

3.                                       Vesting.

 

(a)                                  Except as otherwise provided in this
Section 3, the RSUs shall become vested in accordance with the following
schedule, if as of each such date Director has continuously served as a director
on the Board and/or on the board of directors of the Subsidiaries since the date
hereof, such that, subject to the other terms and conditions of this Agreement,
all of the RSUs shall be vested on [June 1, 2014]:

 

Date

 

Portion of RSUs Vested

[June 1, 2012]

 

[1/3 RSU’s]

[June 1, 2013]

 

[Additional 1/3 RSU’s]

[June 1, 2014]

 

[Additional 1/3 RSU’s]

 

(b)                                 Except as otherwise provided in this
Section 3, if Director’s directorship with the Company and/or its Subsidiaries
terminates for any reason (including upon the death or disability of Director
prior to the vesting of all or any portion of the RSUs awarded under this
Agreement), such unvested portion of the RSUs shall immediately be cancelled and
Director (and Director’s estate, designated beneficiary or other legal
representative) shall forfeit any rights or interests in and with respect to any
such RSUs.

 

(c)                                  In addition to Sections 3(a)-(b) above,
upon a termination of Director’s directorship with the Company that also
constitutes a “separation from service” within the meaning of Treas. Reg.
§ 1.409A-3(i)(5) within twelve months following a “Change in Control,” as
defined below, of the Company (the “Change in Control Termination”), the RSUs
shall vest as follows: (A) if the Change in Control Termination occurs on or
before [June 1, 2012], [one-third] RSUs shall vest on the date of the Change in
Control Termination; (B) if the Change in Control Termination occurs on any date
from [June 1, 2012] up to and including [June 1, 2013], an additional one-third
shall vest; and (c) if the Change in Control Termination occurs on any date from
[June 1, 2013] up to and including [June 1, 2014], the remaining one-third RSUs
shall vest.  For purposes of this Agreement, (x) the term “Change in Control”
means (i) the consummation of any transaction or series of transactions
resulting in a Third Party (or group of affiliated third parties) owning,
directly or indirectly, securities of the Company possessing the voting power to
elect a majority of the members of the Board (whether by merger, consolidation
or sale or transfer of the Company’s securities) or (ii) the sale, transfer or
other disposition of all or substantially all of the business and assets of the
Company, whether by sale of assets, merger or otherwise (determined on a
consolidated basis) to a Third Party (or group of affiliated third parties), and
(y) the term “Third Party” means any person or entity who or which (i) does not
own any of the Company’s securities as of the date of this Agreement, (ii) is
not controlling, controlled by or under common control with any person or entity
that owns any of the Company’s securities as of the date of this Agreement and
(iii) is not the spouse or descendent (by birth or adoption) of any person who
directly or indirectly owns or controls any of the Company’s securities as of
the date of this Agreement.  Upon the occurrence of a Change in Control
Termination in the time period described in either clause (A) or (B) of the
first sentence of this Section 3(c), the Board shall be permitted, in its sole
discretion, to cause the Company to pay to Director in substitution for the
vesting of Director’s RSUs and the delivery of Common Stock to Director under
such circumstances and in respect of each share of Common Stock that

 

3

--------------------------------------------------------------------------------


 

would otherwise be issuable upon such vesting, cash in an amount per share of
Common Stock equal to the price per share payable in the Change in Control in
respect of each issued and outstanding share of Common Stock.

 

4.                                       Delivery of Common Stock.  Subject to
the terms of the Plan, if the RSUs awarded by this Agreement become vested, the
Company shall promptly distribute to Director the number of shares of Common
Stock equal to the number of the RSUs that so vested; provided that to the
extent required by Section 409A of the Code, delivery of shares of Common Stock
upon a Participant’s “separation from service” within the meaning of Treas. Reg.
§ 1.409A-1 shall be deferred until the six month anniversary of such separation
from service.  In connection with the delivery of the shares of Common Stock
pursuant to this Agreement, the Participant agrees to execute any documents
reasonably requested by the Company and provide therein customary
representations and warranties related to the receipt of such shares of Common
Stock.

 

5.                                       Certificates.  The shares of Director
Stock may be in certificated or uncertificated form, as permitted by the
Company’s Bylaws.  Prior to any registered public offering of any Common Stock,
the Company shall hold each certificate representing the Director Stock (or
shall reflect in its records the uncertificated Director Stock as being held by
the Company) until such time as such Director Stock is transferred by Director,
other than to a trust that at all times remains solely for the exclusive benefit
of one or more of Director’s spouse and lineal descendants (whether natural or
adopted), in compliance with applicable laws and any agreement imposing
restrictions on the transfer of Director Stock.

 

6.                                       Restructuring Event.  In the event of a
stock dividend, stock split or recapitalization or a corporate reorganization in
which the Company is a surviving corporation, including without limitation a
merger, consolidation, split-up or spin-off or a liquidation or distribution of
securities or assets other than cash dividends (a “Restructuring Event”), the
number of shares of the Director Stock held by Director may be adjusted by the
Board, or a duly designated committee thereof, as it reasonably determines is
necessary to reflect such Restructuring Event.

 

7.                                       Definitions.

 

“Board” means the Company’s Board of Directors.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder.

 

“Subsidiary” means any corporation of which the Company owns securities having a
majority of the ordinary voting power in electing the board of directors
directly or through one or more subsidiaries.

 

8.                                       Notices.  Any notice provided for in
this Agreement must be in writing and must be either personally delivered,
mailed by first class mail (postage prepaid and return receipt requested) or
sent by reputable overnight courier service (charges prepaid) to the recipient
at the address below indicated:

 

4

--------------------------------------------------------------------------------


 

To the Company:

 

GT Solar International, Inc.
243 Daniel Webster Highway
Merrimack, New Hampshire 03054
Attention: General Counsel

 

To Director:

 

[Name of Director]

[Address of Director]

 

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.  Any
notice under this Agreement shall be deemed to have been given when so delivered
or sent or, if mailed, five days after deposit in the U.S. mail.

 

9.                                       General Provisions.

 

(a)                                  Transferability.  The RSUs shall not be
transferable by Director other than by the laws of will or descent.  All
provisions of this Agreement shall in any event continue to apply to any RSU
transferred as permitted by this Section 9(a), and any transferee shall be bound
by all provisions of this Agreement as and to the same extent as Director.  Any
transfer or attempted transfer of any RSUs in violation of any provision of this
Agreement shall be void, and the Company shall not record such transfer on its
books or treat any purported transferee of such RSUs as the owner of such stock
for any purpose.

 

(b)                                 Withholding Taxes.  The Company shall be
entitled to withhold from any amounts due and payable by the Company to Director
the amount of any federal, state, local or other tax which, in the opinion of
the Company, is required to be withheld in connection with the vesting of the
RSUs or the delivery of shares of the Director Stock.  To the extent that the
amounts available to the Company for such withholding are insufficient, it shall
be a condition to the delivery or vesting, as applicable, of such shares of the
Director Stock that Director make arrangements satisfactory to the Company for
the payment of the balance of such taxes required to be withheld.  The Board,
upon the written request of Director, in the Board’s sole discretion and
pursuant to such procedures as it may specify from time to time, may permit
Director to satisfy all or part of the tax obligations in connection with the
vesting of the RSUs or the delivery of the shares of Director Stock by
(a) having the Company withhold otherwise deliverable shares, or (b) delivering
to the Company already-owned shares, in each case having a Fair Market Value (as
defined in the Plan) equal to the amount sufficient to satisfy such tax
obligations, provided such shares have been held by Director for at least six
months.

 

(c)                                  Severability.  Whenever possible, each
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
is held to be invalid, illegal or unenforceable in any respect under any
applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other provision or any other jurisdiction,
but this Agreement shall be reformed,

 

5

--------------------------------------------------------------------------------


 

construed and enforced in such jurisdiction as if such invalid, illegal or
unenforceable provision had never been contained herein.

 

(d)                                 Complete Agreement.  This Agreement, the
Plan, those documents expressly referred to herein and therein and other
documents of even date herewith embody the complete agreement and understanding
among the parties and supersede and preempt any prior understandings, agreements
or representations by or among the parties, written or oral, which may have
related to the subject matter hereof in any way.

 

(e)                                  Counterparts.  This Agreement may be
executed in separate counterparts, each of which is deemed to be an original and
all of which taken together constitute one and the same agreement.

 

(f)                                    Successors and Assigns.  Except as
otherwise provided herein, this Agreement shall bind and inure to the benefit of
and be enforceable by Director, the Company and their respective successors and
assigns (including subsequent permitted holders of the RSUs or the Director
Stock); provided that the rights and obligations of Director under this
Agreement shall not be assignable except in connection with a permitted transfer
of the Director Stock hereunder.

 

(g)                                 Choice of Law.  All questions concerning the
construction, validity, enforcement and interpretation of this Agreement and the
exhibits hereto shall be governed by, and construed in accordance with, the
internal law, and not the law of conflicts, of the State of Delaware, without
giving effect to any choice of law or conflict of law rules or provisions
(whether of the State of Delaware or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of
Delaware.

 

(h)                                 Remedies.  Each of the parties to this
Agreement shall be entitled to enforce its rights under this Agreement
specifically, to recover damages and costs (including reasonable attorney’s
fees) caused by any breach of any provision of this Agreement and to exercise
all other rights existing in its favor.  The parties hereto agree and
acknowledge that money damages would not be an adequate remedy for any breach of
the provisions of this Agreement and that any party shall be entitled to
specific performance and/or other injunctive relief from any court of law or
equity of competent jurisdiction (without posting any bond or deposit) in order
to enforce or prevent any violations of the provisions of this Agreement.

 

(i)                                     Amendment and Waiver.  The provisions of
this Agreement may be amended and waived only with the prior written consent of
the Company and Director.

 

*      *      *      *

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Restricted Stock Unit
Agreement on the date first written above.

 

 

GT SOLAR INTERNATIONAL, INC.

 

 

 

 

 

By:

/s/ Hoil Kim

 

 

 

Name: Hoil Kim

 

 

 

Title:   Vice President, Chief Administrative Officer and General Counsel

 

 

 

 

 

/s/[Director]

 

 

 

 

 

[Name of Director]

 

--------------------------------------------------------------------------------